Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adrian Nathaniel Bacon appeals the district court’s order dismissing, pursuant to 28 U.S.C. § 1915A (2012), his 42 U.S.C. § 1983 (2012) suit. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Bacon’s informal brief does not challenge the district court’s conclusion *318that his suit must be dismissed as malicious, Bacon has forfeited appellate review of the court’s order. Accordingly, we deny Bacon’s motion to appoint counsel and dismiss the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.